DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1-9 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on 04/30/2021 is acknowledged.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
	The information disclosure statement filed on 03/06/2019 is a duplicate of the information disclosure statement filed on 02/13/2019. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (JP 10254198 A, See machine translation for citation).
	Regarding claim 1, Hirose discloses PFA (a copolymer containing a tetrafluoroethylene unit and a perfluoro(alkylvinylether) unit) or FEP (a copolymer containing a tetrafluoroethylene unit and a hexafluoropropylene unit)having a melt flow rate of 1-36 g/10 min which overlaps the claimed range and would be expected to have similar properties [0034].  Hirose is concerned with sliding parts prepared from a fluorocarbon resin [0015].  The water contact angle of the resin molded body is more than 80° which overlaps the claimed range and would be expected to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2005-298718 A, See machine translation for citation) in view of Ohashi (JP 3853301 B2, See machine translation for citation).
Regarding claims 1 and 3, Nakamura discloses a fluororesin molded article (Abstract).  A fluorine resin tube is formed as shown in Figure 2 and page 3.  The fluorine resin includes perfluoroethylene propene copolymer (FEP, a copolymer containing a tetrafluoroethylene unit and a hexafluoropropylene unit) or perfluoro alkoxy alkane (PFA, a copolymer containing a tetrafluoroethylene unit and a perfluoro(alkylvinylether) unit) (page 4).  As shown in Table 1, the water contact angle is 10° which is within the claimed range.  Nakamura discloses the molded article may be used for a printer or copier (page 5).
	However, Nakamura does not disclose the molded article has a melt flow rate of 1.00 g/10 min.  Ohashi teaches the melt flow rate of PFA or FEP is from 1-36 g/10 min which overlaps the claimed range [0032].  Nakamura and Ohashi are analogous art concerned with the same field of endeavor, namely molded articles made from fluororesins.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use molded articles with the melt flow rate as per the teachings of Ohashi, and the motivation to do so would have been as Ohashi suggests the fluoropolymer is desirable concerning as both In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.    
Regarding claim 2, Nakamura discloses a molded article as shown above in claim 1.
	However, Nakamura does not disclose the molded article contains 100 to 1000 functional groups on at least a surface per 106 carbon atoms in a main chain, and the functional groups include a –OH group, a –COF group, and a –COOH group.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the functional groups within the range can have excellent hydrophilicity [0044].  Therefore, the claimed effects and physical properties, i.e. the number of –OH, -COF, and –COOH groups would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
	Alternatively, 	however, Nakamura does not disclose the molded article contains 100 to 1000 functional groups on at least a surface per 106 carbon atoms in a main chain, and the In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	
	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada “A novel KrF laser-induced graft reaction of poly(acrylic acid) onto tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer film”, Polymer, 1996, Vol. 37, No. 11, pp.2281-2283.
Coupe “Surface Modification of Poly(tetrafluoroethylene-co-hexafluoropropylene) by Adsorption of Functional Polymers”, Langmuir, 2001, 17, 1956-1960.
Miyamori (JP 2001088816 A) teaches a molded product of fluoropolymer tube.
Dasilva “Adhesion of copper to poly(tetrafluoroethylene-co-hexafluoropropylene) (FEP) surfaces modified by vacuum UV photo-oxidation downstream from Ar microwave plasma, J. Adhesion Sci. Technol., 2004, Vol. 18, No. 12, 1465-1481.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767